department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date uil legend date grantor operating_foundation dear this is in response to your ruling_request regarding whether grants you will make are properly characterized as qualified distributions under sec_4942 of the internal_revenue_code i r c facts you are a nonprofit corporation recognized as an organization described in sec_501 c and classified as a private non-operating foundation under sec_509 not described in grantor created you you are organized and operated for charitable religious scientific literary or educational_purposes your mission is to receive and maintain a fund or funds of real and or personal_property and to use the principal and or income from such fund s exclusively for charitable religious scientific literary or educational_purposes either directly or by contributions to organizations exempt under sec_501 c your board_of trustees consists of one class a trustee and three class b trustees the class a trustee is entitled to eight votes and each class b trustee is entitled to one vote grantor currently serves as the class a trustee and as a class b trustee grantor's son and nephew each currently serve as class b trustees grantor grantor's son and grantor's nephew are each a disqualified_person as defined in sec_4946 with respect to you and to operating_foundation you are not a membership corporation but your trustees maintain control and oversight similar to that of members of a nonprofit corporation including the power to nominate and elect directors amend the bylaws and certificate of incorporation and approve fundamental changes such as merger dissolution or transfer of substantial assets you also have a board_of directors which manages the general business and affairs of the corporation each director is entitled to one vote grantor son and nephew all serve on the board_of directors along with four additional unrelated directors grantor serves as the chair of the board and with son and nephew also serve as your officers operating_foundation is a nonprofit corporation described in sec_501 c and classified as a private_operating_foundation under sec_509 described in sec_4942u its purposes are charitable and educational and its mission is to promote the appreciation of and education about grantor's art medium specifically and public art generally primarily through the creation maintenance and public placement of artwork created by grantor operating_foundation will own many grantor created artwork pieces all preliminary pieces all future pieces and copyrights to all grantor created artworks together the collection operating foundation's governance and management structure and composition is nearly identical to yours except that your board_of directors has four more directors than it and those four directors are unrelated whereas all of its directors are related you will also make start-up and on-going grants to operating_foundation these grants are not restricted they do not require operating_foundation to expend them for specific purposes they are general operating grants and may be used by operating_foundation to acquire or maintain assets which are used directly in the conduct of its exempt_activities and for reasonable administrative expenses and other operating costs to pay its employees and to service its debt if any you will ensure that operating_foundation pays out such grant funds for the active_conduct of activities constituting its purpose or function as described in sec_4942u not later than the close of the first taxable_year after the taxable_year in which such grant funds are received by requiring operating_foundation to complete and submit expenditure_responsibility reports annually operating_foundation has represented that it will i use your grant funds for qualifying distributions directly for the active_conduct of activities constituting its purpose or function as described in sec_4942u including amounts paid to acquire or maintain assets which are used directly in the conduct of its exempt_activities and for reasonable administrative expenses and other operating costs ii make such qualifying distributions not later than the close of the first taxable_year after the taxable_year in which such grant funds are received and iii treat such expenditures as distributions out of corpus rulings requested you have requested the following ruling you may count grants made to operating_foundation as qualifying distributions as permitted in sec_4942 if i operating_foundation uses such grant funds for qualifying distributions directly for the active_conduct of activities constituting its purpose or function as described in sec_4942u including amounts paid to acquire or maintain assets which are used directly in the conduct of its exempt_activities and for reasonable administrative expenses and other operating costs ii operating_foundation makes such qualifying distributions not later than the close of the first taxable_year after the taxable_year in which such grant funds are received and iii the expenditures by operating_foundation are treated by it as distributions out of corpus sec_501 c provides an exemption from federal tax for organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4942 imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 states that for purposes of this section the term qualifying_distribution includes a contribution to a private_operating_foundation and certain other organizations if not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 c organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization sec_4942 defines operating_foundation for purposes of sec_4942 to mean one a which makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser_of i its adjusted_net_income as defined in subsection f or ii its minimum_investment_return and b i substantially more than half of the assets of which are devoted directly to such activities or to functionally related businesses as defined in paragraph or to both or are stock of a corporation which is controlled by the foundation and substantially_all of the assets of which are so devoted ii which normally makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated in an amount not less than two-thirds of its minimum_investment_return as defined in subsection e or iii substantially_all of the support other than gross_investment_income as defined in sec_509 of which is normally received from the general_public and from or more exempt_organizations which are not described in sec_4946 h with respect to each other or the recipient foundation not more than percent of the support other than gross_investment_income of which is normally received from any one such exempt_organization and not more than half of the support of which is normally received from gross_investment_income notwithstanding the provisions of sec_4942u a if the qualifying distributions within the meaning of paragraph or of subsection g of an organization for the taxable_year exceed the minimum_investment_return for the taxable_year clause ii of subparagraph a shall not apply unless substantially_all of such qualifying distributions are made directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated under sec_53_4942_a_-3 for purposes of subparagraph i b of this paragraph an organization is controlled by a foundation or one or more disqualified persons with respect to the foundation if any of such persons may by aggregating their votes or positions of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure regardless of the method by which the control is exercised or exercisable analysis sec_4942 imposes an excise_tax on the undistributed_income of each private_foundation for each taxable_year the tax shall not apply to the undistributed_income_of_a_private_foundation for any taxable_year for which it is an operating_foundation as defined in subsection u undistributed_income is the amount that distributable income exceeds qualifying distributions qualifying distributions generally exclude distributions to private nonoperating foundations and controlled organizations operating_foundation is a controlled organization with respect to you because i grantor grantor's son and grantor's nephew are each a disqualified_person within the meaning of sec_4946 with respect to you and operating_foundation and ii grantor as class a trustee of both organizations has a majority vote of all trustees see sec_53 a - a sec_4942 provides that excluded distributions can be qualified distributions if the recipient controlled organization within a certain time period makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such organization were a private_foundation which is not an operating_foundation and the distributing private_foundation obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization you are making grants to operating_foundation to acquire and maintain assets which are used directly in the conduct of its exempt_activities and for reasonable administrative expenses and other operating costs to pay its employees and to service its debt if any operating_foundation has represented that it will i use your grant funds for qualifying distributions directly for the active_conduct of activities constituting its purpose or function as described in including amounts paid to acquire or maintain assets which are used directly in the conduct of its exempt_activities and for reasonable administrative expenses and other operating costs ii makes such qualifying distributions not later than the close of the first taxable_year after the taxable_year in which such grant funds are received and iii treat such expenditures as distributions out of corpus conclusion based on the foregoing we rule as follows you may count grants made to operating_foundation as qualifying distributions as permitted in sec_4942 if i operating_foundation uses such grant funds for qualifying distributions directly for the active_conduct of activities constituting its purpose or function as described in sec_4942u including amounts paid to acquire or maintain assets which are used directly in the conduct of its exempt_activities and for reasonable administrative expenses and other operating costs ii operating_foundation makes such qualifying distributions not later than the close of the first taxable_year after the taxable_year in which such grant funds are received and iii the expenditures by operating_foundation are treated by it as distributions out of corpus this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seta manager exempt_organizations technical enclosure notice
